Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 1 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 2 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 3 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 4 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 5 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 6 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 7 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 8 of 9
Case 9:20-cv-80530-DMM Document 1 Entered on FLSD Docket 03/30/2020 Page 9 of 9




            30th
